DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 08/01/22 and a Terminal Disclaimer filed on 07/18/22. Claims 1-23 remain pending. Claims 1, 3, 5, 10, 12 and 14-15 have been amended while no new claims have been added and no claims have been canceled. Claims 16-23 remain withdrawn. Accordingly, claims 1-15 are under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 07/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/028,630 has been reviewed but is not accepted.  
The disapproval is based on:  Reference Application and filling date not corresponding. (A new TD is required. No fees are required). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the imatinib salt" in the unit dose of claim 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 lacks any disclosure or support for an imatinib salt. 
Claim 15 is indefinite for improperly broadening the scope of its parent claim 12 which depend on claim 1. Claim 1 recites a formulation comprising imatinib delivered at a daily dose of less than 100 mg per day. However, claim 15 recites delivering imatinib at a dose of from 0.001 mg to 200 mg in less than 20 minutes. A delivered dose of 200 mg in less than 20 minutes is much higher than less than 100 mg per day. Accordingly, the scope of claim 15 is outside of the scope of claims 12 and 1. 
Claim 15 also recites “delivers the from…”, which is a typographical error. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
                                             Claims
Claim 1- A daily unit dose of an imatinib compound formulation for aerosol delivery to a human patient suffering from pulmonary arterial hypertension comprising: imatinib in an aqueous solution and delivered at a daily dose of less than 100 mg per day contained in a device for aerosol delivery, wherein the daily dose is therapeutically effective to alleviate pulmonary arterial hypertension

Claim interpretation:
Claim 1 is drawn to a unit dose of an imatinib formulation comprising imatinib in an aqueous solution. The delivered dose per day and alleviating pulmonary arterial hypertension are not relative limitations to a formulation and not given patentable weight.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al (US 20060275372) in view of Surber et al (US 20100166673) and Newman (Aerosol deposition considerations in inhalation therapy). 

Jenkins et al teach nanoparticulate formulations of imatinib or a salt thereof having improved pharmacokinetic profiles (See abstract). 
Jenkins et al disclose that imatinib, commercially known as Gleevec® is available at a dose of 100 mg to 400 mg.  
Disclosed are pharmaceutical compositions comprising particles of a nanoparticulate imatinib mesylate, or a salt or derivative thereof, at least one surface stabilizer, carrier, as well as any desired excipients. The pharmacokinetic profile of the said nanoparticulate imatinib mesylate is not affected by the fed or fasted state of a subject ingesting the composition (See [0020]-[0021]). 
Jenkins et al also disclose nanoparticulate imatinib mesylate compositions, or a salt or derivative thereof, together with one or more non-toxic physiologically acceptable carriers, adjuvants, or vehicles, the said compositions being formulated for parenteral injection, oral administration in solid, liquid, or aerosol form (See [0029], [0074] and [0125]). 
It is disclosed that the concentration of the imatinib mesylate can vary from about 99.5% to about 0.001%, from about 95% to about 0.1%, or from about 90% to about 0.5%, by weight, based on the total combined dry weight of the imatinib mesylate and at least one surface stabilizer, not including other excipients (See [0117]). 
The said compositions may also comprise excipients including binding agents, filling agents, sweeteners, flavoring agents, preservatives, buffers, wetting agents, disintegrants, effervescent agents, etc, (See [0103]).
Jenkins et al exemplify tablet dosage forms comprising from about 50 to 500 mg/kg of imatinib mesylate (See [0120]-[0123]). 
Compositions suitable for parenteral injection may comprise physiologically acceptable sterile aqueous solutions. Examples of suitable aqueous carriers, diluents, solvents, or vehicles including water, ethanol, polyols, etc, (See [0142]). 
Jenkins et al lack a specific disclosure on the concentration range in an aerosol dosage form, osmolality, phosphate buffer, pH of the formulation, inorganic salt and the nebulizer system. These are known in the art as shown by Surber et al and Newman. 

Surber et al teach an aerosol and topical delivery of fluoroquinolone antimicrobials, such as levofloxacin by aerosol through liquid nebulization (See [0011]). Disclosed are the methods of treating lung infections, pneumonia, a chronic obstructive pulmonary disease, etc, (See [0013] and [0028]). 
The salts pharmaceutically acceptable acid addition salts can be formed with inorganic acids and organic acids, for example, hydrochloric acid, hydrobromic acid, acetic acid, propionic acid, citric acid, ascorbic acid, lactic acid, etc, (See [0113]).
The said pharmaceutical composition includes a simple liquid fluoroquinolone antimicrobial formulation having an osmolality from about 200 mOsmol/kg to about 1250 mOsmol/kg, or preferably from about 250 mOsmol/kg to about 1050 mOsmol/kg. In one such embodiment, the solution has a permeant ion concentration from about 30 mM to about 300 mM (See [0029], [0205]-[0206]).The osmolality of the solution formulations is adjusted to 300 mOsmol/kg with sodium chloride (See [0364]).
Surber et al disclose a system for administering a fluoroquinolone antimicrobial that includes a container comprising a solution of a fluoroquinolone antimicrobial and a nebulizer physically coupled or co-packaged with the container and adapted to produce an aerosol of the solution having a particle size from about 2 microns to about 5 microns mean mass aerodynamic diameter (MMAD) and a particle size geometric standard deviation (GSD) of less than or equal to about 2.5 microns mean mass aerodynamic diameter (See [0040]). 
Liquid carriers include, e.g., sterile water, saline, buffers, non-ionic surfactants, etc, (See [0108]).
In one embodiment, a nebulizer is selected on the basis of allowing the formation of an aerosol of a fluoroquinolone antimicrobial agent disclosed herein having an MMAD predominantly between about 2 to about 5 microns. In one embodiment, the delivered amount of fluoroquinolone antimicrobial agent provides a therapeutic effect for respiratory infections (See [0158]).
Previously, two types of nebulizers, jet and ultrasonic, have been shown to be able to produce and deliver aerosol particles having sizes between 2 and 4 µm (See [0159]). In one embodiment, about 1 to about 5 ml of the fluoroquinolone antimicrobial agent is placed in the storage container and the aerosol generator is engaged producing atomized aerosol of particle sizes selectively between about 1 and about 5 µm (See [0160]).
Surber et al disclose that the said fluoroquinolone antimicrobial agent is placed in a liquid nebulization inhaler and prepared in dosages to deliver from about 7 to about 700 mg from a dosing solution of about 1 to about 5 ml, with MMAD particles sizes between about 2 to about 5 µm (See [0161]), and may be administered in the described respirable delivered dose in less than about 20 min, preferably less than about 3 min, and most preferable in less than about 2 min (See [0162]).
Surber et al further disclose a device or vial having two compartments which are physically separated but in fluid communication such as when so the vial or container are connected by a channel or breakable barrier, the channel or breakable barrier being adapted to direct fluid between the two compartments to enable mixing prior to administration. During storage, the channel is closed with a seal or the breakable barrier intact. In this sense, a seal is any structure that prevents mixing of contents in the two compartments. The seal is preferably breakable or removable; breaking or removing the seal when the nebulizer is to be used will allow the liquid solvent to enter the other chamber and dissolve the solid composition or in the case of two liquids permit mixing. The dissolution or mixing process may be improved by shaking the container. Thus, the final liquid composition for inhalation is obtained, the liquid being present in one or both of the chambers of the pack connected by the channel or breakable barrier, depending on how the pack is held (See [0173]).
In one embodiment, the solution or diluent used for preparation of aerosol formulations has a pH range from about 4.5 to about 7.5, preferably from about 5.5 to about 7.0. This pH range improves tolerability (See [0197]-[0198]).
The said compositions include a buffer or a pH adjusting agent, typically a salt prepared from an organic acid or base, including organic acid salts of citric acid, or phosphate buffers, and pH buffering agents such as sodium acetate, sodium citrate (See [0147] and [0199]). 
Surber et al disclose that said liquid pharmaceutically administrable compositions can, for example, be prepared by dissolving, dispersing, etc. an active compound and optional pharmaceutical adjuvants in a carrier (e.g., water, saline, aqueous dextrose, glycerol, glycols, ethanol or the like) to form a solution to be aerosolized as liquid solutions prior to aerosol production and inhalation. The percentage of active compound contained in such aerosol compositions is highly dependent on the specific nature thereof, and is preferably present in an amount of 1.0% - 50.0% of the solution (See [0149]). Said compositions may further include flavoring agents, taste-masking agents, inorganic salts (e.g., sodium chloride), sodium saccharine, etc, (See [0267]-[0268]). 

Newman teach that inhalation therapy has several well-established advantages over oral and intravenous routes, including a small dose of drug can be used; a few hundred micrograms of inhaled beta agonist may be as effective as 10 mg oral dose, there is a rapid onset of action, i,e. within 5 minutes (See page 1, 1st column). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Newman and Surber et al with that of Jenkins et al to arrive at the instant invention. It would have been obvious to do so because Jenkins et al teach administering imatinib or salts thereof via aerosolization and provide guidance on daily dosage concentrations for oral administration. Surber et al teach the method of treating a lung disease by administering an active agent into the lung via a nebulizer and discloses the specifics of nebulizing solutions for effective delivery of sufficient amount of the active agent to the lung and the carrier or excipients that should be added to prepare a formulation with the effective osmolality, pH and droplet size. Newman teach that generally the dosage amounts of an aerosolized compound are much smaller than those for oral administration, such as about 10 percent. 
Jenkins et al teach aerosolization of imatinib but lacks specific disclosure on the form or amount, pH, device, etc. Accordingly, one of ordinary skill in the art is more than motivated to look in the art for such details in order to effectively prepare and deliver the said formulations. These limitations are disclosed in the art as shown by Surber et al. As such it would have been obvious to one of ordinary skill in the art to have combined the teachings of Surber et al with that of Jenkins et al to achieve the desired results of delivering an effective dose of imatinib to the subject with a reasonable expectation of success.  
One of ordinary skill in the art would have been able to determine the aerosolized concentration of imatinib from the disclosure of Jenkins et al per disclosure of Newman which provides guidance on dosage amounts in an inhalation formulation. 
It is noted that per the specification, the said imatinib at the claimed dosage of from about 0.001 mg to about 6.6 mg imatinib/kg of body weight, corresponds to an amount of about 0.07 mg to about 463 mg imatinib per dose or up to about 0.280 mg to about 1852 mg imatinib day for a 70 Kg person. It is also noted that per Jenkins et al and known in the art, Gleevec® is available at a dose of 100 mg to 400 mg. Accordingly, the known dosage and the claimed amount have a large overlap. 
Also, one of ordinary skill in the art is more than capable of optimizing the concentration ranges of components, i.e. both the active agent and the excipients such as taste masking agent by routine experimentation. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With regard to the limitation of blood Cmax, it is noted that 1- this limitation is drawn to the outcome of the formulation after administration. However, the claims are drawn to a formulation, i.e. a product claim and as such are examined based on their contents and not the property or behavior of the said formulation. 2- the concentration of a compound in the blood, i.e. a Cmax level depends on multiple factors including the patient, their health condition, the formulation, the excipients, the device, etc. As such the claimed range of less than 10 mcg/ml is an arbitrary limitation. 3- as stated above this limitation is related to the formulation and considered to be the result of the administration as claimed and that while the references do not expressly disclose this limitation, it is necessarily achieved by the formulation and its administration per the teachings of prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/028,630 (US 20210093570) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a unit dose formulation comprising imatinib for aerosoliztion and treating pulmonary hypertension. The reference clai9ms are drawn to a method of treating pulmonary hypertension by inhalation delivery of a formulation comprising imatinib. The remaining limitations are essentially the same. 
The examined claims are obvious over the reference claims because the claimed unit dose formulation is necessary to treat pulmonary hypertension. As such the two sets of claims are related to the same composition and same disorder.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zisman (9,815,815). 
Zisman teach compounds, compositions, and methods for preventing and treating proliferative diseases associated with aberrant receptor tyrosine kinase (RTK) activity, including vascular and pulmonary such as pulmonary arterial hypertension (See abstract, Col. 9, lines 16-35 and Col. 40, lines 54-67). 
Zisman also disclose administering to the subject a therapeutically effective amount of a compound of Structure 1, a tautomer, enantiomer, isomer or stereoisomer of the compound, a pharmaceutically acceptable salt of the compound. The salt is a chloride, hydrochloride, sulfate, phosphate, mesylate, lactate, tartrate, citrate, etc (See Col. 2, lines 20-27, Col. 14, lines 60-65 and Col. 20, lines 30-50). 
The said pharmaceutical compositions include at least one of the compounds of Structure 1 and a pharmaceutically acceptable carrier, excipients, binders, preservatives, stabilizers, flavors, etc. Solutions can include a sterile diluent such as water for injection, saline solution, or other synthetic solvents; antioxidants such as ascorbic acid or sodium bisulfite; chelating agents such as ethylenediaminetetraacetic acid; buffers such as acetates, citrates or phosphates and agents for the adjustment of tonicity such as sodium chloride or dextrose. The pH can be adjusted with acids or bases, such as hydrochloric acid or sodium hydroxide (See Col. 35, lines 19-53).
For administration to the respiratory tract, e.g., inhalation, including intranasal administration, the active compound may be administered by any of the methods and formulations employed in the art for administration to the respiratory tract. Thus, the active compound may be administered in the form of, e.g., a solution, suspension, or as a dry powder. The materials may be administered in a non-pressurized form such as in a nebulizer or atomizer. The formulations may be administered to the airways in the form of a lung surfactant formulation (See Col. 36, lines 6-35). 
It is disclosed that formulation for aerosol delivery, “PK10453 (Structure 2) was dissolved at a concentration of 20 mg/ml in 1M tosylic acid. Nebulization was performed with a PARI Nebulizer with an air pressure of 12.5 psi…. The mass median aerodynamic diameter (MMAD) was 2 µm and the associated geometric standard deviation (GSD) was 1.6. Imatinib mesylate was dissolved in water at 20 mg/ml and delivered by a PARI nebulizer then dried by passage through an annular ring of silica bead cartridges prior to inhalation (See Col. 44, lines 43-61).
It is disclosed that dosage levels are from about 0.1 to about 250 mg/kg per day, from about 0.05 to 100 mg/kg per day, or from about 0.1 to 50 mg/kg per day. Within this range, in some embodiments, the dosage is from about 0.05 to 0.5, 0.5 to 5 or 5 to 50 mg/kg per day (See Col. 38, lines 20-37 and claim 4). 
The said unit dose is sufficient to provide one or more of: (a) a Cmax of about 1 to 5000 ng/mL of the compound In a subject's plasma or a Cmax of about 1 to 5000 ng/mL of the compound In the subject's blood when it is administered to the subject; and (b) about 1 to 5000 ng/mL of the compound in a subject's plasma 24 h after administration or about 1 to 5000 ng/mL of the compound in the subject's blood 24 h after administration to the subject (See Col. 38, lines 54-62 and claims 5-6). 
In a test the inhaled dose of imatinib was estimated at 167 µg/Kg and the lung deposition disclosed in Table 1 is 0.1 (See Col. 48, lines 15-50 and Table 1). 
Keller et al (US 20090232744). 
Keller et al teach an aqueous pharmaceutical composition for administration as an aerosol to the respiratory tract (See abstract). Aqueous, i.e. water-based, solutions and suspensions are usually inhaled with nebulisers. Various types of nebulisers are commercially available or presently being developed. A traditional type is the jet nebuliser, which is still being used extensively. More recently, ultrasonic and vibrating membrane-type nebulisers were developed. These systems are capable of delivering drugs in very low and high doses upon spontaneous breathing and offer therefore some advantages over MDIs and DPIs particularly when drugs in doses >1 mg must be delivered into the respiratory tract (See [0008]).
The pH of the composition is in the range of about 3 to 9; and the osmolality of the composition is in the range of about 150 mOsmol/kg to about 1500 mOsmol/kg (See [0025]). The said pharmaceutical composition can be used for aerosolization via a nebulizer producing a pharmaceutical aerosol for pulmonary administration. The dispersed liquid phase essentially consists of aqueous droplets having a mass median diameter from about 1.5 to about 6 µm (See [0026] and [0039]). 
It is disclosed that citric acid may be used in combination with saccharin sodium in addition to sodium and magnesium salts (See [0066]). 
The osmolality of the said liquid composition is generally in the range of 150 mOsmol/kg to 1500 mOsmol/kg, preferably in the range of 300 mOsmol/kg to 1200 mOsmol/kg (See [0098]). Optionally, the liquid composition may comprise further pharmaceutically acceptable excipients, such as osmotic agents, in particular inorganic salts; excipients for adjusting or buffering the pH, such as organic or inorganic salts, acids, and bases; bulking agents and lyophilisation aids, sugar alcohols, stabilizers and antioxidants, etc, (See [0099]).  
In one of the preferred embodiments, one or more osmotic agents such as sodium chloride are incorporated in the composition to adjust the osmolality to a value in the preferred range as outlined herein-above. It was observed that the tolerability of inhaled formulations with high osmolalities was improved when the sodium chloride concentration was greater than 30 mmol (see [0100]).
For adjusting and, optionally, buffering the pH-value, physiologically acceptable acids, bases, salts, and combinations of these may be used including acidic hydrogen phosphates with sodium or potassium, or citrates such as sodium citrate etc. In one of the embodiments, the said liquid composition contains a buffer system consisting of two components, and one of the particularly preferred buffer systems contains citric acid and sodium citrate. Nevertheless, other buffering systems may also be suitable (See [0102] [0103]). 
Keller et al also disclose that the said liquid composition may be contained in single dose blow-fill-seal vials with a volume of 0.1-10 ml or in multidose vials from 5-50 ml having a spray or dispensing function (See [0113]). The said liquid composition can be aerosolized via a nebuliser into the upper or lower respiratory tract. Generation and administration of the aerosol is preferably characterized by one or more of the following features: a total output rate of at least 0.1 mL/min, a mass median diameter of about 1.5 to about 6 µm, a geometric standard deviation (GSD) of about 1.3-2.8 µm, the dose exiting the mouthpiece is larger than 25% of the loaded drug dose, and more than 50% of the emitted drug content is contained in droplets <5 µm. The delivered doses may be in a range of about 5-50 mg (See [0114] as well as [0084]-[0089]). 
It is also disclosed that the output rate of the nebuliser should be selected to achieve a short nebulisation time of the liquid composition. Obviously, the nebulisation time will depend on the volume of the composition which is to be aerosolised and on the output rate. Preferably, the nebuliser should be selected or adapted to be capable of aerosolising a volume of the liquid composition comprising an effective dose of the active compound within not more than about 20 minutes (See [0085]).
Preferably, the composition is administered using a regimen of repeated administration over a course of at least about five days. Optionally, the duration of the regimen is at least about one week, or about 10 days or about 2 weeks. In further embodiments, the duration is in the range of months or years. Furthermore, the regimen preferably comprises once, twice or thrice daily applications or inhalation; most preferred is once or twice daily administration over the course of therapy. Other preferred regimen are once or twice a week (See [0115]).
Keller et al discloses that preferably, the nebuliser is selected from jet, ultrasonic, piezoelectric, perforated membrane, or perforated vibrating membrane nebulisers. The nebuliser is adapted to deliver the major fraction of the loaded dose of liquid composition as aerosol, such as at least about 40 wt% of the loaded liquid composition. More preferably, at least 60 wt.-% of the liquid composition filled into the nebuliser is actually emitted from the device, which is best achieved by using a modern, optionally customised electronic nebuliser based on the vibrating perforated membrane design. At least about 40 wt% or up to 95 wt%, of the composition charged into the medication reservoir is aerosolised when breath-actuated or controlled breathing modes are applied (See [0079] and [0082]). In Example 4, the device delivers 15 breaths per minute of the formulation. 
The concentration of sodium chloride in a formulation is 0.78% (See Table 1). 

                                    Response to Arguments
Applicant's arguments filed 08/01/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims over Jenkins in view of Surber and Newman references, Applicant argues that the combination of references do not render the claims obvious and that “As a threshold issue, no disclosure exists for the administration of an imatinib formulation for PAH in the record. While the art of record includes extensive description of various chemical forms and dosages of imatinib used as an anti-cancer agent, no formulation disclosure exists for therapeutic dosages of aerosol imatinib neither for PAH nor any other indication. As is the case with all active pharmaceutical ingredients, the route of administration and dosage are critical for safety and efficacy and the mere speculation or mention of a product in a laundry list of other ingredients or a list of conceivable administration routes should not be treated as an enabling disclosure as applied to a future invention (the present claimed subject matter) that invents the conditions for a given route and dosage that actually cures disease” (See Remarks, page 5-6).
The argument is not persuasive. While it is known in the art that imatinib is effective in treating PAH (for example, see Pascoe US 20110190313, of record), the argument is not commensurate in scope with the claims. Claims are drawn to a formulation comprising imatinib in aqueous solution. How it is delivered or what condition it may treat intended use limitations and are not given patentable weight.  Jenkins et al disclose formulations comprising imatinib mesylate wherein the administration is oral, pulmonary, parenteral, intraperitoneal, buccal, nasal, etc, in the dosage form of liquid dispersions, aerosols, tablets or capsules and/or controlled release formulations, etc.  Jenkins et al disclose the daily dosage amount for an oral administration. Newman teach that it is known in the art that dosage amounts of a drug compound for inhalation may be much smaller than the dosage amount for oral administration. As such one of ordinary skill in the art would have been more than motivated to select the dosage amount of imatinib smaller than its taught oral dosage amount. That is, it would have been obvious to one of ordinary skill in the art to optimize the dosage amount of imatinib fort inhalation based on the disclosures provided. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Applicant’s next argument is regarding the pharmacokinetic parameters of the invention. Applicant argues that “One of ordinary skill would recognize that the imatinib drug is unique and nothing in the Jenkins, Pascoe or Surber references reflects the necessary testing of the pharmacokinetic (pK) or pharmacodynamic (pD) relationships (shown in the example section of the present specification) where a pK study shows rapid elimination and a “duration of exposure” assay showing that a short-duration relatively low dose administration of inhaled imatinib will treat PAH. Thus, every drug has unique physiochemical properties that may or may not lend themselves to the needed solubility for pulmonary delivery by nebulization and inhalation where specific dissolution characteristics and activity and stability in solution are necessary for aerosol delivery to the lung. Moreover, each API exhibits unique pharmacokinetic properties” (See Remarks, page 6). 
The above arguments are neither persuasive nor commensurate with the scope of claims. The claims are drawn to a unit dose comprising imatinib formulation comprising imatinib in an aqueous solution. The rejection shows that Jenkins teach delivering imatinib mesylate to a subject by inhalation. Jenkins provide guidance on the oral dosage amount being from 100 to 400 mg daily and Newman teach that it is known in the art that the dosage amounts of inhaled formulations is much lower than the oral dosage amount. Newman teach that inhalation therapy has several well-established advantages over oral and intravenous routes, including a small dose of drug can be used, a rapid onset of action and low incidents of systemic side effects. Thus, the combination of references would have led one of ordinary skill in the art to the claimed method/invention. One of ordinary skill in the art is specially motivated to administer the imatinib formulation by inhalation for its advantages over oral administration. As for the arguments regarding the pharmacokinetic parameters, the rejection clearly stated that such parameters are arbitrary and cannot distinguish the claimed formulation from that disclosed by the prior art. Firstly, there is no limitation in the claim or recitation in the specification that identifies any criticality in the formulation that would result in superior results in a subject compared to the teachings of the art. Secondly, the rejection has rendered obvious the formulation, thus one would have expected to achieve the same results. Thirdly, the claimed blood Cmax is achieved after the administration and is not a component of the claimed formulation. 
Additionally, as stated in the rejection, with regard to the limitation of blood Cmax, it is noted that 1- this limitation is drawn to the outcome of the formulation after administration. However, the claims are drawn to a formulation and as such would be considered as the property or behavior of the said formulation. 2- the concentration of a compound in the blood, i.e. a Cmax level depends on multiple factors including the patient, their health condition, the formulation, the excipients, the device, etc. As such, the claimed range of less than 10 mcg/ml is an arbitrary limitation. 3- as stated above this limitation is related to the formulation and considered to be the result of the administration as claimed and that while the references do not expressly disclose this limitation, it is necessarily achieved by the formulation and its administration per the teachings of prior art. 
Additionally, a range of less than 100 mg encompasses 0, 0.001 mg, etc, and the range of less than 10 mcg/ml encompasses 0, 0.001 mcg/ml, etc. Therefore, it is impossible for one of ordinary skill in the art to envision what range of imatinib results in what level of blood Cmax in a subject and more specifically because blood Cmax parameters depend on many other factors, none of which are identified. 
Applicant then argues that “the prior art gives no indication of which parameters are critical and no direction as to which of many possible choices is likely to be successful. The fact that the claimed composition for aerosol administration is adjacent to the range for oral administration for cancer in the prior art should not negate patentability of the claimed invention where no evidence exists that one of ordinary skill would expect the drug to be readily adaptable to all forms of administration disclosed by the reference” (See Remarks, pages 6-7). 
The above argument is also not persuasive for the same reasons as stated above. The prior art clearly recognizes that the parameters are important and critical for any administration of a therapeutic formulation. For example, Jenkins et al compares PK parameters such as Cmax and AUC between nanoparticles and non-nanoparticles of imatinib mesylate administered to patients.   
 Next argument is regarding the teachings of Jenkins. Applicant argues that “no meaningful disclosure exists for the aerosol route other than a citation in a laundry list of all available routes, many of which are simply not credible” (See Remarks, page 7). 
The argument is not found persuasive because teaching more is not a teaching away. The fact that Jenkins et al identifies other possible dosage forms (routes of administration) does not make its teaching of an aerosolized composition comprising imatinib mesylate and suitable carrier/excipients any less obvious. See Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (explaining that a reference’s disclosure of “a multitude of effective combinations does not render any particular formulation less obvious”).
It is also noted that the instant Specification provides a multitude of dosage amounts/ranges, delivery devices, particle size ranges, droplet size ranges, pH values, osmolality levels, AUC levels, blood Cmax levels, etc. 
Thus, Jenkins et al and Newman in combination provide adequate motivation and teachings to one of ordinary skill in the art to have selected inhalation as the route of delivery for the formulations comprising an imatinib compound (to treat PAH). 
Applicant also argues that “the skilled artisan would not expect that a molecule contemplated for a different route of delivery than the orally delivered tablets could be reformulated for any of the other dozen proposed routes. One of ordinary skill would not expect that these alternate routes of delivery would successfully provide therapeutic doses in the target lung tissue or meet key pharmacodynamic or pharmacokinetic parameters underlying PAH or another target disease other than those indicated for Vargatef®. Nothing in the cited references suggest to one of ordinary skill that aerosol imatinib can reach therapeutic concentrations within the lung, or that imatinib would not be cleared from the lung and metabolized systemically in such a fashion that a therapeutic concentration could never be achieved by inhalation…..” (See Remarks, pages 9-10). 
The above arguments are also not found persuasive. While none of the references individually teach all the claimed limitations, the combination of references clearly does. Again, Jenkins et al clearly teach and suggest administration of imatinib mesylate as an aerosolized formulation by inhalation to the subject’s pulmonary system. The reference is not required to exemplify a formulation to render it obvious. By teaching aerosolizing formulations comprising imatinib mesylate to the subject’s pulmonary system is adequate teaching and one would have expected that the said teaching would result in optimum outcomes including successful delivery of the therapeutic dose to the target area. Additionally, Newman teach that inhalation is an effective and advantageous route of administration. While there is some unpredictability regarding some compounds and the specific route of administration, one of ordinary skill in the art is expected to be aware of those or readily determine what is enabled and what is not.  
The examiner respectfully argues that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  See MPEP 2145.
Regarding the rejection of claims over Zisman in view of Keller, Applicant state on the record that Zisman is not a prior art because one of the provisional documents providing priority does not teach or recite the imatinib compound. Based on that statement, the rejection has been withdrawn.  	As stated above, the Terminal Disclaimer is not proper and not entered. Accordingly, the rejection of claims under obviousness type double patenting over the co-pending Application is maintained.  


          Claims 1-15 are rejected. Claims 16-23 are withdrawn. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616